Detailed Action
	This action is responsive to an original application filed on 10/31/2019 with acknowledgement that this application claims a priority date of 10/31/2018 to foreign application AU2018904126. 
	Claims 1-15 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 10/31/2018. It is noted, however, that applicant has not filed a certified copy of the AU2018904126 application as required by 37 CFR 1.55.  The applicant has filed a certified copy of a different application, AU2018904127.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See Paragraph 0003 of the Specification which list references “US patents 5,560,429 and 5,829,809”.
Specification
The disclosure is objected to because of the following informality:
In Paragraph 0041 of the Specification, “a plurality of second slot in the form of circumferential slots 52 that extends for short distance” should be revised to “a plurality of 
	Appropriate correction is required.
Claim Objections
Claims 2-15 are objected to because of the following informalities:
In Claims 2-15, each instance of “A foldable rim assembly according to claim” should be revised to “The foldable rim assembly according to claim” to ensure proper antecedent basis.
In Claim 2 Line 3, “the spoke locking member(s)” should be revised to “the at least one spoke locking member” to ensure proper antecedent basis. 
In Claim 3 Lines 1-2, “the spoke locking members” should be revised to “the at least one spoke locking member” to ensure proper antecedent basis.
In Claim 3 Line 2, “the central hub” should be revised to “the hub” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 4 Line 3, “provide the engagement and disengagement” should be revised to “provide engagement and disengagement” to ensure proper antecedent basis.
In Claim 5 Lines 1-2, “wherein the central hub is a dual plate central hub” should be revised to “wherein the hub is dual plate hub” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 6 Line 3, “the plates” should be revised to “the upper hub plate and the lower hub plate” to ensure proper antecedent basis. 
In Claim 7 Lines 3-4, “locked in the deployed position or are unlocked in the folded position” should be revised to “locked in a deployed position or are unlocked in a folded position” to ensure proper antecedent basis.
In Claim 8 Line 1, “the upper rotatable plate” should be revised to “the upper hub plate” to ensure proper antecedent basis. 
In Claim 8 Line 2, “the periphery of the upper plate” should be revised to “a periphery of the upper hub plate” to ensure proper antecedent basis.
In Clime 8 Line 3, “the outer edge” should be revised to “an outer edge” to ensure proper antecedent basis.
In Claim 8 Line 4, “the thickness” should be revised to “a thickness” to ensure proper antecedent basis.
In Claim 9 Line 1, “the upper plate” should be revised to “the upper hub plate” to ensure proper antecedent basis.
In Claim 9 Line 3, “the upper and lower plates” should be revised to “the upper hub plate and the lower hub plate” to ensure proper antecedent basis.
In Claim 10 Line 1, “the central hub” should be revised to “the hub” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 10 Line 2, “the upper rotatable plate” should be revised to “the upper hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 11 Line 1, “the upper rotatable plate” should be revised to “the upper hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 11 Line 3, “the periphery” should be revised to “a periphery” to ensure proper antecedent basis.
In Claim 12 Line 4, “the lower plate” should be revised to “the lower hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 13 Lines 1-2, “wherein the interaction of a lockable guide pin in a circumferential slot is” should be revised to “wherein interaction of a lockable guide pin in a circumferential slot of the plurality of circumferential slots is” to ensure proper antecedent basis.
In Claim 13 Lines 2-3, “the upper plate adjacent to the lower plate” should be revised to “the upper hub plate adjacent to the lower hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 13 Lines 4-5, “the upper plate relative to the lower plate” should be revised to “the upper hub plate relative to the lower hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 14 Line 3, “the upper plate relative to the lower plate” should be revised to “the upper hub plate relative to the lower hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 14 Line 3, “in their deployed or folded positions” should be revised to “in deployed or folded positions” to ensure proper antecedent basis.
In Claim 15 Line 1, “the upper rotatable plate” should be revised to “the upper hub plate” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means of locking” in Claim 10 Line 2 corresponds to the disclosure in Paragraph 0021, "The central hub may additionally be provided with a means of locking the upper rotatable plate in a position where the spokes are deployed. In a simple form, this may be provided by a clamp or some form of fastening device”.  Based on the disclosure and the claims as a whole the examiner interprets “means of locking” to be a clamp, a fastening device, or an equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2 is indefinite because Lines 3-4 state “the hub and the spokes are generally co-planar and approximately level with the upper rim” and the terms “generally co-planar” and “approximately level” are relative terms.  The term “generally co-planar” and “approximately level” are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how far apart planes of the hub, the spokes, and the upper rim can be from each other to qualify as “generally co-planar” and it is not clear how far the spokes and the upper rim can be from each other to qualify as “approximately level”, thus the metes and bounds of the claim cannot be determined.  For the purpose of examination, Claim 2 Lines 3-4 will be interpreted to state “the hub and the spokes are co-planar and level with the upper rim”.
Claim 5 is also indefinite because Line 2 states “having upper and lower hub plates” and it is not clear if there are multiple upper hub plates and multiple lower plates being claimed, or just one upper hub plate and just one lower hub plate being claimed.  For the purpose of examination, Claim 5 Line 2 will be interpreted to state “having an upper hub plate and a lower hub plate”.
Claims 6-14 depend on Claim 5, therefore Claims 6-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 5 is indefinite.

Claims 9-14 depend on Claim 8, therefore Claims 9-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 8 is indefinite.
Claim 11 is also indefinite because Lines 2-3 state, “a plurality of circumferential slots that each extend for a short distance about the periphery of the plate reasonably close to its outer edge” and the terms “a short distance” and “reasonably close” are relative terms.  The terms “a short distance” and “reasonably close” are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how far the plurality of circumferential slots can extend about the periphery of the upper hub plate to qualify as “a short distance” that is “reasonably close” to its outer edge.  For the purpose of examination, Claim 11 Lines 2-3 will be interpreted to state “a plurality of circumferential slots that each extend for a distance about a periphery of the upper hub plate”. 
Claims 12-14 depend on Claim 11, therefore Claims 12-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 11 is indefinite.
Claim 13 is also indefinite because Lines 1-3 state, “wherein the interaction of a lockable guide pin in a circumferential slot is preferably such as to hold the upper plate adjacent to the lower plate, with the inner ends of the spokes therebetween, and to guide and permit rotation” and the phrase "preferably such" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, 
Claim 15 is indefinite because Lines 3-4 state “the slot pairs including the radial slots and the circumferential slots” and there is improper antecedent basis for “the circumferential slots” in the claim.  It is not clear if “the circumferential slots” are the same as “the radial slots” or if they are something else.  For the purpose of examination, Claim 15 Lines 3-4 will be interpreted to state “the slot pairs including circumferential slots and the radial slots”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,560,429 to Needham (“Needham”) in view of US Patent 8,360,085 to Lee (“Lee”).   
As to Claim 1, Needham discloses a foldable rim assembly (Fig. 2 #70 “rim opener”) for an aerial fire-fighting bucket (Fig. 1 #10 “fire fighting bucket”), the bucket including a collapsible body (Fig. 2 #12 
a plurality of spokes (Fig. 2 #76 “spokes”) about a central hub (Fig. 2 #72 “hub portion”), the spokes extending radially outwardly from the hub (See Fig. 2), each outer end of a spoke being pivotably connectable to the upper rim of the body (See Fig. 2, Col. 4 Lines 49-50), and each inner end of a spoke being pivotably connected to the hub (See Fig. 2, Col. 4 Lines 47-49); 
wherein the hub is movable to a lowermost position, with the spokes folded and the body collapsed (See Figs. 1 and 2, Col. 4 Line 64-Col. 5 Line 4, it is understood that the hub can be moved to a lowermost position with the spokes folded and the body collapsed and that Figs. 1 and 2 show the hub in an uppermost position).
Regarding Claim 1, Needham does not disclose comprising at least one spoke locking member which is engageable when the spokes are deployed to lock the inner ends of the spokes with the hub in an uppermost position and the body expanded; 
wherein, in use, when the at least one spoke locking member is disengaged, the hub is movable to a lowermost position, with the spokes folded and the body collapsed.
However, Lee discloses a foldable rim assembly (Fig. 1) for a collapsible body (“tent”), the body having an upper rim surrounding an upper end of the body (the upper rim being a floor of the tent, which can be located at a top of the collapsible body when the tent is in an inverted position), the rim assembly including: 
a plurality of spokes (Fig 9. #10 “support poles”) about a central hub (Fig. 1 #1 “pivot holder”, #2 “control holder”, and #7 “top cover”), the spokes extending radially outwardly from the hub (See Annotated Fig. 7), each inner end of a spoke being pivotably connected to the hub (Col. 5 Lines 15-19); and 

wherein, in use, when the at least one spoke locking member is disengaged, the hub is movable to a lowermost position, with the spokes folded and the body collapsed (Col. 5 Lines 36-45, when the hub is below the floor of the tent and the body is collapsed, the hub is at a lowermost position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foldable rim assembly of Needham to use the locking member of Lee for the purpose of holding the foldable rim assembly in an open position and allowing it to be moved to a closed position (Col. 3 Lines 5-18).
As to Claim 2, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 1 above, Needham further discloses wherein the hub is generally disc-shaped (See #72 in Fig. 1).  Furthermore, Lee discloses that when the spokes are deployed and the hub is locked in its uppermost position by the spoke locking member(s), the hub and the spokes are generally co-planar and approximately level with the upper rim of Needham (See Annotated Fig. 7 of Lee and See Fig. 1 of Needham, it is understood that if the locking member of Lee is applied to the foldable rim assembly of Needham then when the spokes are deployed and the hub is locked in its uppermost position by the spoke locking member, the hub and the spokes will be co-planar and level with the upper rim of Needham).
As to Claim 3, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 1 above, Lee further discloses wherein the spoke locking members are associated with the central hub (See Annotated Fig. 1, the spoke locking member comes together to form part of the central hub).

As to Claim 5, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 4 above, Lee further discloses wherein the central hub is a dual plate central hub, having upper and lower hub plates (See Annotated Fig 1m the central hub has two plates which are the upper hub plate and the lower hub plate).
As to Claim 6, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 5 above, Lee further discloses wherein the lower hub plate (Fig. 1 #1 “pivot holder”) is fixed (See Col. 5 Lines 36-45, it is understood that #1 is not moved when #2 is moved), and includes pivotable connection (Fig. 1 #5 “rotation shaft”) to the inner ends of the spokes (Col. 5 Lines 36-45) such that the inner ends of the spokes can be positioned between the plates (See Annotated Fig. 7, the spokes are above a lower end of the lower hub plate and below a lower end of the upper hub plate such that they are positioned between the plates).
As to Claim 7, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 5 above, Lee further discloses wherein the upper hub plate is rotatable relative to the lower hub plate, to allow for movement of the upper hub plate into and out of positions where the inner ends of the spokes are either locked in the deployed position or are unlocked and in the folded position (Col. 5 Lines 36-45).
As to Claim 8, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 5 above, Lee further discloses wherein the upper rotatable plate includes a plurality of radial slots about the periphery of the upper plate (Fig. 1 #212 “release troughs”), opening at the outer edge of the plate (See Annotated Fig. 1) and configured to pass completely through 
As to Claim 9, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 8 above, Lee further discloses wherein when the upper plate is rotated to move the radial slots away from the spokes, the inner ends of the spokes are caught between the upper and lower plates and are held in their deployed position, which renders the hub and the spokes held so as to be generally co-planar (See Annotated Fig. 7, Col. 3 Lines 5-18 and Col. 5 Lines 36-45). 
As to Claim 10, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 8 above, Lee does not specifically disclose wherein the central hub includes a means of locking the upper rotatable plate in a position where the spokes are deployed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means of locking the upper hub plate of Lee in a position where the spokes are deployed by applying a nut to the guide post (See Annotated Fig. 1), as doing so would utilize the well-known technique of applying a fastener to an object to obtain the predictable result of preventing accidental rotation of the upper hub plate.
As to Claim 11, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 8 above, Lee further discloses wherein the upper rotatable plate includes a plurality of circumferential slots (Fig. 1 #213 “arc guide slot”) that each extend for a short distance about the periphery of the plate reasonably close to its outer edge (See Annotated Fig. 1).
As to Claim 12, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 11 above, Lee further discloses wherein each circumferential slot is configured to pass completely through the thickness of the plate (See Annotated Fig. 1), so as to be 
As to Claim 13, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 12 above, Lee further discloses wherein the interaction of a lockable guide pin in a circumferential slot is preferably such as to hold the upper plate adjacent to the lower plate, with the inner ends of the spokes therebetween, and to guide and permit rotation of the upper plate relative to the lower plate (See Col. 5 Lines 36-45, it is understood that the guide pins are lockable since they appear capable of receiving a nut, and that a nut can be applied to the guide pins in a position that holds the upper plate adjacent to the lower plate with the inner ends of the spokes therebetween as shown in Annotated Fig. 7).
As to Claim 14, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 13 above, Lee further discloses wherein each lockable guide pin is able to be locked in any position in a respective circumferential slot so as to lock the upper plate relative to the lower plate and thus lock the spokes either in their deployed or folded positions (See Col. 5 Lines 36-45, it is understood that the guide pins are lockable since they appear capable of receiving a nut, and that a nut can be applied to the guide pins in any position while holding the upper plate adjacent to the lower locking the spokes in either their deployed or folded position).
As to Claim 15, in reference to the foldable rim assembly of Needham modified by the locking member of Lee as applied to Claim 8 above, Lee further discloses wherein the upper rotatable plate includes a plurality of slot pairs spaced equally thereabout (See Annotated Fig. 1), each slot pair being for engagement with an inner end of a respective spoke, the slot pairs including the radial slots and the circumferential slots (See Annotated Fig. 1 and Col. 5 Lines 36-45).

    PNG
    media_image1.png
    784
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1021
    771
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    609
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 18, 2021